PER CURIAM:
Damián Olmo Bigio contrató los servicios del Lie. Hugo Rubén Félix para que lo representara en una acción civil sobre división de comunidad en la cual posteriormente se dictó sentencia disponiéndose, entre *672otras cosas, que Olmo Bigio pagara cierta suma de dinero. A tales efectos, el 21 de noviembre de 1978 le entregó al querellado, Lie. Hugo Rubén Félix, cheque certificado de $3,820 expedido a la orden de Juan Olmo Bigio para que lo depositara en el tribunal y cumplir, según su creencia, con la sentencia.
Así las cosas, al cabo de un año el Lie. Rubén Félix volvió a solicitarle a Damián Olmo Bigio dinero justifi-cando su petición con que la satisfacción de la referida sentencia requería una cantidad mayor. Ante tal infor-mación Damián se dirigió al Banco que expidió el cheque original. Allí le entregaron copia advirtiendo que aparecía endosado y cambiado por Damián Olmo Bigio. Subsiguien-temente se dirigió al Lie. Félix, le informó sobre el particular y éste aceptó que lo había cambiado sin su permiso y que lo había usado para su propio beneficio, por lo cual le daría un pagaré que respondiera por la suma indicada. Ese pagaré de fecha 12 de junio de 1979, lo preparó y entregó el querellado Rubén Félix a su cliente Damián Olmo Bigio. El día 18 de octubre de 1979 éste compareció a querellarse ante el Procurador General por razón de que el pagaré no había sido satisfecho en su totalidad a pesar de haber vencido el 8 de agosto de 1979. En septiembre de 1979 el querellado Hugo Rubén Félix sólo le había devuelto la suma que se había apropiado, pero sin los inte-reses pactados y adeudados.
Oportunamente el Procurador General presentó que-rella disciplinaria contra el abogado Hugo Rubén Félix. Designamos como Comisionado Especial al ex Juez Superior Hon. Ramón Pérez de Jesús para que lo ventilara. La prueba fue estipulada y el abogado admitió todo el cargo. (1)
Es de rigor anotar que la admisión por el querellado Hugo Rubén Félix del cargo imputádole es una circuns-*673tancia que ante la gravedad ética de su conducta no puede servir de eximente. Ya en In re Félix, 104 D.P.R. 379, 380 (1975), —ante el cargo de haber faltado a la Ley Notarial al autenticar en un documento la firma de una persona para él desconocida que no lo suscribió en su presencia— adoptó igual postura y recibió una sanción disciplinaria mínima al afirmarnos . . su adhesión a las normas co-rrectas durante los subsiguientes años de ejercicio”. Veamos.
En el caso de autos el querellado engañó a su cliente e incurrió en los siguientes actos antiéticos: (1) solicitó y obtuvo el dinero bajo la falsa representación de que serían destinados a satisfacer la sentencia; (2) sin autorización ni conocimiento del cliente falsificó la firma; (3) cambió el cheque indebidamente en el banco; (4) se apropió de su importe y lo usó para fines personales; (5) con igual propó-sito al cabo de un año exige más dinero del cliente; (6) no honró el pagaré fechado 12 de junio de 1979 —vencido el 8 de agosto de 1979— hasta después que el cliente se queja el 18 de octubre ante el Procurador General, quien el 24 de ese mes le notifica la misma.
La excusa para tan flagrante violación ética consistió en que “[p]ara fines de 1977 y principios de 1978 el quere-llado estuvo enfermo y su trabajo e ingresos se redujeron sustancialmente. Para esa época, tenía una hija estudiando medicina en la Universidad del Este ,de la República Dominicana y, para fines de 1978, ella tenía que pagar alrededor de $4,000.00 de matrícula para poder continuar sus estudios”. Si bien el querellado entiende que al apro-piarse de los fondos lo hizo para una causa meritoria, ello no es óbice para que no sea considerada su acción como una apropiación ilegal, por lo que no puede ser factor eximente para evitar la suspensión del ejercicio de la abogacía.
Agrava más aún la conducta del querellado el que cerca de un año después de perpetrado el primer engaño y falsa representación intenta obtener indebidamente más *674dinero de su cliente, y así se lo solicita, bajo el espurio pre-texto de que la sentencia no había sido satisfecha en su totalidad. Adviértase que en ese momento ya no existía tal ahogo económico.
En la dimensión de la deontología profesional, la con-fianza entre abogado y cliente, en particular, el escrupu-loso manejo de fondos, constituye elemento inseparable que se proyecta no sólo dentro del foro togado puertorriqueño, sino en el respeto y estima ante la imagen pública. In re Báez Torres, 108 D.P.R. 358 (1979). Como se dijo en In re Vázquez Báez, 110 D.P.R. 628 (1981):
En un procedimiento de desaforo la remisión de la culpa no surte efecto de inmersión en el río sagrado que lava el pecado porque el perdón es signo de nobleza en quien lo otorga, mas no necesariamente de enmienda en quien lo recibe. Sin embargo, podrá tomarse como atenuante en el grado de severidad con que esta sociedad, y la profesión jurí-dica en particular, deben ser desagraviadas. En el caso de este abogado, el perdón no alcanza a subsanar el dañoso efecto acumulativo de la serie de actos que informan su com-portamiento. (Énfasis nuestro.)
Así ocurre en el caso que nos ocupa. Condonar la con-ducta del abogado bajo la tesis de que su cliente le man-tiene confianza es simplemente renunciar y entregar la jurisdicción disciplinaria de este foro a criterios indivi-duales, sabios o no, sacrificando intereses públicos de alta calidad. En consecuencia se dictará sentencia decretando su separación indefinida del ejercicio de la abogacía y el notariado. Si en el futuro el querellado estimare que ha reformado su conducta de tal forma que lo haga acreedor a ser admitido nuevamente al ejercicio de la profesión, podrá solicitar la consideración de su readmisión al ejercicio de su profesión. In re Báez Torres, supra.
El Juez Asociado Señor Díaz Cruz emitió opinión con-currente y disidente en parte. El Juez Presidente Señor Trías Monge no intervino.
*675—0—

 Ante el Comisionado el Procurador desistió de otro cargo.